t c summary opinion united_states tax_court john mayer jr and kerry m mayer petitioners v commissioner of internal revenue respondent docket no 19929-11s filed date michael daniel novy daniel p pavlik and richard a witkowski for petitioners michael t shelton for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 after concessions the only issue remaining for decision is whether petitioners are liable for the accuracy-related_penalty under sec_6662 and b we hold that they are liable background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts supplemental stipulation of facts and accompanying exhibits unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners concede that they were required to report dollar_figure of additional tax on their federal_income_tax return tax_return related to an early retirement_plan distribution discussed infra petitioners also concede that they substantially understated their income_tax on their tax_return respondent concedes that petitioners were not required to report an illinois state tax_refund of dollar_figure on their tax_return petitioners resided in the state of illinois at the time the petition was filed at all relevant times petitioners john mayer jr and kerry m mayer were married mr mayer was employed by microplastics inc and was a participant in the microplastics retirement_plan plan bradford plane and patricia ann zeyen were cotrustees of the plan robert c landrum was the plan’s investment broker of record the plan was a qualified_retirement_plan as defined in sec_4974 such that an early distribution from the plan would absent some exception be subject_to a additional tax provided for by sec_72 in early date petitioners experienced financial trouble and began considering a so-called hardship_withdrawal from mr mayer’s plan account to help with petitioners’ mortgage payments on date mr mayer sent an email to mr plane requesting general payback taxation and qualification information regarding hardship withdrawals mr plane responded in an email that same day stating the following for payback there is none it is not a loan that is why you are subject_to the taxes and penalties below for taxes all 401k hardship withdrawals are subject_to taxes and the ten-percent penalty on or around date petitioners submitted an application_for hardship_withdrawal hardship application to ms zeyen requesting a dollar_figure distribution the hardship application states that the withdrawal may be subject_to federal income_taxation and a penalty for ‘premature distributions’ on date the plan_administrator issued mr mayer a check for dollar_figure representing the net distribution amount remaining after the plan withheld dollar_figure of the gross distribution for federal_income_tax purposes at that time mr mayer wa sec_46 years old also on date ms zeyen sent an email to mr mayer informing him that the check had been issued and that he would receive it within a few days on date mr mayer sent an email to ms zeyen regarding the distribution check asking what the final amount would be with the percent taken out also i will still have to take care of the final percent myself correct thanks ms zeyen subsequently sent an email to mr mayer stating i am told the check amount will be dollar_figure however ms zeyen did not address mr mayer’s question regarding the final percent in date the plan_administrator issued mr mayer a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for tax_year reporting the dollar_figure gross distribution and the dollar_figure of federal_income_tax withheld there was a in box distribution code s on the form 1099-r indicating that the distribution was an early distribution on or about date mrs mayer met with dennis e weidmann who had served as petitioners’ tax preparer for approximately years at the meeting mr weidmann reviewed the form 1099-r and informed mrs mayer that on the basis of the distribution code number appearing in box the hardship_withdrawal was a premature_distribution subject_to the additional tax mrs mayer informed mr weidmann that she believed the hardship_withdrawal was not subject_to the additional tax after a discussion regarding the possibility that the form 1099-r was incorrect mrs mayer informed mr weidmann that petitioners would obtain a revised form 1099-r on date after mr mayer had inquired as to the accuracy of the form 1099-r he received an email from ms zeyen informing him that the form 1099-r was correct mr mayer read the email and conveyed the information therein to mrs mayer on date mr weidmann prepared petitioners’ tax_return and printed out a copy for petitioners’ review the return reported the dollar_figure distribution from mr mayer’s plan account but did not report the additional tax pursuant to sec_72 also on date mr weidmann informed petitioners that he would file their tax_return after he received from them a signed form_8879 irs e-file signature authorization granting him the authority to electronically file the tax_return on their behalf sometime thereafter mrs mayer returned to mr weidmann’s office to retrieve the paperwork from his secretary however mrs mayer did not see mr weidmann during this second visit and petitioners did not inform mr weidman of the date email that mr mayer had received regarding the form r still under the belief that petitioners would obtain a revised form 1099-r and with a signed form_8879 granting him the authority to do so mr weidmann subsequently efiled petitioners’ tax_return reporting the dollar_figure distribution but not the additional tax discussion sec_6662 and b imposes a penalty equal to of the amount of any underpayment that is due to a substantial_understatement_of_income_tax an individual substantially understates his or her income_tax when the reported tax is understated by the greater of of the tax required to be shown on the return or dollar_figure sec_6662 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a 290_us_111 the record demonstrates and petitioners concede that a substantial_understatement_of_income_tax exists see supra note accordingly respondent has met his burden of production however petitioners contend that the accuracy- related penalty should not be imposed because they allegedly received professional advice that mr mayer’s hardship_withdrawal was not subject_to the additional tax sec_6664 provides an exception to the imposition of the accuracy- related penalty with respect to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances including the taxpayer’s reliance on professional advice see 85_tc_934 sec_1_6664-4 income_tax regs the taxpayer bears the burden of proving reasonable_cause and good_faith see sec_6664 sec_7491 higbee v commissioner t c pincite with respect to a taxpayer’s reliance on professional advice the taxpayer must establish that the advisor was a competent professional with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir see also goyak v commissioner tcmemo_2012_13 slip op pincite t o rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty the taxpayer must prove that the taxpayer meets each requirement of the three-prong test naturally petitioners must have actually received professional advice that the hardship_withdrawal was not subject_to the additional tax in order to claim that they reasonably relied in good_faith on such advice see neonatology assocs p a v commissioner t c pincite the taxpayer must have actually relied in good_faith on the adviser’s judgment at trial mr mayer testified that he met with ms zeyen and mr landrum the investment broker of record for the plan on date according to mr mayer during that meeting mr landrum informed him that he could avoid the additional tax on the hardship_withdrawal if he submitted paperwork from his mortgage provider indicating that foreclosure on petitioners’ home could result from his current financial situation mr mayer testified that he subsequently obtained and submitted such mortgage paperwork to ms zeyen however both ms zeyen and mr landrum testified that the alleged date meeting never took place in fact mr landrum testified that he had never met mr mayer before trial furthermore ms zeyen testified that mr landrum has nothing to do with employees’ hardship withdrawals or 401k loans or any of the administrative aspects of a 401k plan with employees in addition ms zeyen and mr landrum testified that they do not give tax_advice moreover the record does not contain the mortgage paperwork mr mayer claimed he submitted and ms zeyen testified that she never received such paperwork from mr mayer given the conflicting testimony in this case and absent reliable documentary_evidence to support mr mayer’s recollection of events we are unable to conclude that mr mayer ever received tax_advice from mr landrum that the hardship_withdrawal was not subject_to the additional tax even assuming arguendo that mr landrum had advised mr mayer that the hardship_withdrawal was not subject_to the additional tax the record demonstrates that reliance on such alleged advice would not have been reasonable see neonatology assocs p a v commissioner t c pincite mr landrum is an investment broker and testified that he does not give tax_advice petitioners have not established that mr landrum was a competent professional with sufficient expertise to justify their reliance on any of his alleged advice concerning the additional tax see id moreover the record clearly shows that on more than one occasion petitioners were informed that the hardship_withdrawal was likely subject_to the additional tax for instance when petitioners were gathering information on the hardship_withdrawal mr plane informed mr mayer that a ll 401k hardship withdrawals are subject_to taxes and the ten-percent penalty furthermore the hardship application itself states that the hardship_withdrawal may be subject_to a penalty moreover mr weidmann petitioners’ tax preparer of approximately years advised mrs mayer that the hardship_withdrawal was as far as he was aware subject_to the additional tax mr weidmann prepared petitioners’ tax_return without reporting the additional tax only after mrs mayer informed him that she and mr mayer would obtain a revised form 1099-r see 59_tc_473 t he ultimate responsibility for a correct return lies with the taxpayer who must furnish the necessary information to his agent who prepared his return on the basis of the record we conclude that petitioners have not met their burden of proving reasonable_cause and good_faith see sec_6664 sec_7491 higbee v commissioner t c pincite therefore we sustain respondent’s determination with respect to the accuracy-related_penalty conclusion we have considered all of the arguments advanced by petitioners and to the extent not expressly addressed we conclude that those arguments do not support a result contrary to our decision herein to give effect to our disposition of the disputed issue as well as the parties’ concessions see supra note decision will be entered under rule
